Title: To James Madison from John Armstrong, 9 March 1806
From: Armstrong, John
To: Madison, James


                    
                        Sir,
                        Paris 9th. March 1806.
                    
                    The only step yet taken, on the reference mentioned in my last letter, is to suspend all decision upon the subject, untill a dispatch which is daily expected from Gen. Turreau, shall have been recieved. According to the color of this, we are, as I understand, to be invited to a similar submission, or to open the negociation anew under the eye of his M, or, that (deciding promptly & peremptorily) he will signify a decision either through me, or through his own minister at washington, leaving to us the choice only of submitting or resisting. On my suggesting, that it was impossible that His M. could precipitate the decision in such way as would necessarily exclude the U. S. from an exposition of their rights, or even take any step that would present an alternative like that which had been stated, I was answered, that “His M. did suppose that the whole business was now regularly before him by consent of both parties; that it was not unknown to me that Mr. Monroe had, when on his way to Madrid, made an exposition of all the points in controversy between Spain & the U. S; that this exposition had been addressed to the Government and had passed regularly to it through the then accredited channel (Mr. Livingston); that besides designating the various objects of the U. S. and supporting these by every argument that had occurred to him, this minister had gone on to claim the interposition and support of his M. the Emperor, who in consequence, had given to the application a thorough investigation, & to two of the points a frank answer, & that if he had not replied generally, it was only because the appeal on the part of his Catholic Majesty was then partial.” To this I replied, that without pretending to recollect every word which had escaped

Mr. Monroe on the occasion alluded to, I was under an impression equally strong and clear, that his object was not to appeal to the umpirage of any third power whatever; that the state of the business at that time almost necessarily excluded the idea either of his intending or of his making such appeal; that it could not be forgotten that he was, at the period spoken off, on his way to Madrid, for the purpose of opening with Spain a negociation which it was hoped would have terminated amicably all the differences existing between her & us; that had it been his object to have appealed to the decision of the Emperor, in the sense intimated by these suggestions, his purpose of negociating at Madrid would have been altogether useless, and accordingly, he would have awaited the decision that might have been taken here; that this circumstance, besides clearing away this particular mistake as to the meaning of the note, would, of itself, lead to the true & entire interpretation of that meaning, which was nothing more than to recall to the recollection of His M. some expressions made to Mr. Monroe in 1801 & which Mr. Monroe had understood as a promise on the part of his M. that he would interpose his good offices with the Court of Madrid Whenever the intended negociation should begin; but that between this, and a solemn submission of the whole controversy to his Majesty’s absolute decision, the distinction was so great & palpable, as made all illustration unnecessary.” The conversation on this head terminated here, but took another direction equally necessary to communicate, & which I shall give in the form of dialouge & as nearly as I can recollect, in the words employed.
                    What answer has your Govt. given to the propositions made during the last summer?
                    I have yet to receive their answer.
                    Have you any reason to expect one soon?
                    None—except what arises from the time which has elapsed since the propositions were received by the Government.
                    When were they received by it?
                    Late in November.
                    Among other objections, not perhaps as well founded, you once hinted that your Govt. would hesitate on the security which bills drawn on So. America would furnish for the eventual payment of your Citizens. Might not this objection be got over by hypotheticating in your treasury bills of the description mentioned, to the amount of the whole sum to be paid to Spain, under the additional security of the Emperor’s guarantee?
                    This would not mend the matter. Bills are but paper, & if protested, even the Emperor’s Authority may not reach the case, so as to remedy the evil. A more, & perhaps the only, solid security would be found in a stipulation which should leave the money to be paid by the U S. in her own treasury, untill the hypotheticated paper should have been actually redeemed by Spain & at her own risque.
                    
                    You do not mean that Spain must bring the dollars to you? That is impossible.
                    I cannot say who is to bring them, nor if I could, would it now be useful or necessary to do it—but be the transporter who it may, the transportation must be at the risque of Spain.
                    That is another idea—I understand you—if then such a provision as this could be made, would the propositions be acceptable?
                    Everything tending to make the eventual payment of our Citizens more secure, would, in itself, no doubt, be acceptable; but as this would be a single ingredient in the composition, it is probable that though the part might be approved, the whole would be rejected.
                    What is the main objection on your part?
                    If by this you mean the main objection of my Govt., I cannot say, not having received a single syllable of advice on the subject; but if you ask what would be a sufficient objection with myself, as an individual, I have no scruple to tell you, that East Florida (which is all we are to get for our money) is much too high priced. 10 millions or even 7 millions of dollars is a great deal of money for pine trees & sand hills. Were we to give half the sum, we should pay too much for the whistle.
                    You undervalue it. Under your management it would bring treble the money; but do you estimate West Florida at nothing?
                    Nothing—1st. because we have already bought it, or great part of it & 2d. because were it otherwise, Spain can now sell but the jurisdiction. The soil has been long since sold to individuals.
                    The last consideration has force, but the evil is not without a remedy. It may be possible to vacate all grants, not made by the King himself, grants made by Governors are meer jobs & need not be regarded. This is however a first thought. Your first objection turns on the truth of an alledged fact. You say you have already bought West Florida. From whom? From Spain? No—that is not pretended. From France? No. That is impossible, for she had no right to sell it. The conclusion is inevitable—you could not have bought it. If however your claim be good against any-power it is good against France, from whom all the title you have, is derived—& not against Spain, from whom you have no title. A. may sell to B. the farm of C., but if C. disproves the right of A to sell & does it by A’s own testimony, against whom lies the remedy of B? Not surely against C. but against A. Whenever therefore you bring up this pretension against the only Power to whom it ought to be preferred, you will find us prepared to shew 1st. that W.F. made no part of the sale to us under the treaty of St. Ildefonso 2d. that we never did claim it as having been so sold. 3d. that we did not sell it to you by the treaty of 1803. & 4th. that the pretension on your part is a meer after-thought. Under the 2d. head we will shew, that our Agent Laussat (sent to New Orleans expressly to receive possession of the rights derived to us

under the treaty of St. Ildefonso and long before we had any idea of selling those rights to you) was instructed not to claim anything on the Eastern side of the Missisippi excepting only what is called the Island of Orleans. Why this limitation? A solemn conviction that our rights did not extend farther in that direction. Under the last head we shall shew that your Govt. has been misled in Setting up this pretension, because it is impossible that knowing all the facts, she could have so far resisted their evidence as to have maintained it a single moment. Does it know that your negociators never asked for a boundary of Louisiana untill after the treaty was signed? Does it know that untill after that event, they did not discover that Louisiana never had been strictly defined? Does it know, that months after the execution of that instrument, one of them, when applied to by an eminent Geographer (Arrowsmith of London) for the Eastern boundary of Louisiana as settled by this very treaty, followed with his finger the rivers Missisippi & Iberville through the lakes Maurepas & Pontchartrain to the Gulph? If then the American Ministers who made the treaty neither believed nor supposed that W. F. made part of the ceded territory, with what color of right can you now assert that it did?
                    With the best—with all that is necessary to establish it. There is a defect in your argument which you will permit to point out. It is this—that your conclusion is drawn not from the higher & least fallable evidence of which the point is susceptable, but from the lower & most fallable. You derive it not from the record itself, the text of the convention; but from the private understanding of individuals whose judgements may have erred, or whose opinions may have been misrepresented. Were a question to arise between you & Austria upon the meaning of any article in the treaty of Presburg, would you appeal to the recollection of the ministers who made, or the secretaries who witnessed it? No. Your appeal would be to the instrument itself—what it prohibited, you would prevent, what it enjoined you would enforce. What indeed is the use of written contracts, but to prevent the errors incident to private & cotemporary interpretation & recollection? And shall we reverse the rule & try the meaning of a written text, not by itself & its content but by the frail authority of personal memory? Surely not. The regular deduction therefore is, that if the terms employed in the Convention give us W. F. we have bought & of course that you must have sold it.
                    Not so. France held Louisiana under a grant from Spain in the very words of that, under which you hold it from France. Her understanding of what she had received, must be deemed conclusive of her understanding of what she had sold; She could not have thought it larger when she was about to alienate, than when she intended to colonize it, and can she yield this understanding to the new glosses which may be given to a few doubtful words? It is impossible. She neither can nor will sacrafice her convictions to

a tortuous explanation that would make her do a positive wrong. Perceiving something like irritation or ne⟨ar⟩ in the last remark itself, as in the manner in which it was made, I did not think proper to press the conversation on this point, nor to draw it on to either the text of the convention or the rules by which that text ought to be read.
                    I stated in a former letter the outrage committed on four American vessels by Rear Admiral L’Allamand & the promise of the Minister of Marine & colonies that the injury should be quickly & fully repaired. In doing this however I supposed that I had done but half my duty & I accordingly sent in a note demanding from the Govt. a disavowal of the Admiral’s conduct. Of the other foreign ministers who had the same ground of complaint with myself, but one, (the minister of Denmark) is disposed to examine & repel the principle set up by Mr. L’Allamand. Those of Prussia & Portugal are contented with a meer remuneration of the pecuniary loss.
                    Some causes, not worth explaining, have hitherto prevented me from sending the documents I promised with regard to the claim of Nicklin and Griffith. They will accompany this from No. 1 to No. 9. incluse. & will abundantly shew that the doctrine imputed to me was not held by me; that on the contrary, I explicitly admitted the rights of insurers under the treaty of 1803, as well by inviting a prosecution of them, as by admitting the claim eventually; that the resulting Arreté of the 28th. of frimaire was not taken on any principle hostile to those rights & that the continued resistance to the admission of the claim on the part of the council genl. turned upon considerations growing altogether out of the laws of France & the two treaties subsisting between her & us. If we did not know that it was the intention of the claimants to seek a farther compensation for their alledged loss from the U. S. & that to fix an error upon me would be one mean of bolstering up their pretensions, we should be entirely at a loss to account for such a flood of feeble calumny & impudent falsehood as has been let off on this subject.
                    The news-papers in this packet, with those sent a few days ago by Mr. Bentalou, will shew the progress of “the federative French Empire.” Victor Amadeus used to say, that Savoy might be made to embrace all Italy by using only the precaution that every man takes in eating an Artichoke, i.e. taking it leaf by leaf. B. is acting on Victors opinion and will shew, that the rule applies as well to Europe in general, as to Italy in particular. Genl. Dumas (a Soldier of Science & Experience, & a Politician of Skill) is sent to Venetien Dalmatia & the intention of the Emperor to rescue the oldest ally of France from the tyranny of Russia, is already avowed. Prussia has, in the language of pugilists, given in; & among other arrangements hostile to G.B., it is reported, that this tyrant of the Ocean is to be excluded from all commercial intercourse with the North of Europe. Under these circumstances she cannot quarrel with us, & the present becomes a precious

moment for putting our rights, not merely out of the reach of injury, but out of that of insult also. I have the honor to be, with the highest esteem, your Most Obedient & very humble Servt.
                    
                        John Armstrong
                    
                